Citation Nr: 0028515	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right leg disorder, including right hip, 
right knee, and right femur disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

The instant appeal as to the back claim arose from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama, which denied a 
claim for service connection for a back disorder.  The Board 
of Veterans' Appeals (Board) notes that it construes the 
veteran's statements regarding his "back" claim to refer to 
his low back complaints, as opposed to his upper back 
complaints, which he refers to as "neck" problems.  The 
latter are not at issue on appeal.  

The instant appeal as to the right leg claim arose from a 
September 1996 rating decision which denied a right hip 
disorder.  That claim was later amended to include right leg 
and knee disorders as well as bursitis of the right femur and 
right patella chondromalacia.  Further, the Board notes that 
while these claims were initially adjudicated on the merits 
or on the basis of well-groundedness, the February 2000 
Supplemental Statement of the Case (SSOC) properly addressed 
the claims as claims to reopen and provided the veteran with 
the appropriate legal criteria for the submission of new and 
material evidence.


FINDINGS OF FACT

1.  The last final disallowance of claim for service 
connection for a back disorder was a February 1999 rating 
decision.  The veteran did not appeal.

2.  None of the competent evidence received since February 
1999 in support of the veteran's attempt to reopen his claim 
for service connection for a back disorder bears directly and 
substantially on the matter of whether there is a causal 
connection between a current back disorder and military 
service, and the evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The last final disallowance of claim for service 
connection for a right leg disorder, to include hip, femur, 
and knee problems, was an April 1983 Board decision.

4.  None of the evidence received since April 1983 in support 
of the veteran's attempt to reopen his claim for service 
connection for a right leg disorder bears directly and 
substantially on the matter of whether there is a causal 
connection between a current right leg disorder, including 
hip, femur, and knee disorders, and military service or 
whether a pre-existing right leg disorder was aggravated by 
service, and the evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

2.  Evidence received since the February 1999 rating decision 
denying service connection for a back disorder is not new and 
material evidence, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 

3.  The April 1983 Board decision denying service connection 
for a right leg disorder, to include hip, femur, and knee 
disorders, is final. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991 & West Supp. 2000); 38 C.F.R. § 20.1100 (1999).

4.  Evidence received since April 1983 Board decision denying 
service connection for a right leg disorder, to include hip, 
femur, and knee disorders, is not new and material evidence, 
and the veteran's claim has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back disorder

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the VA as to written conclusions based 
on evidence on file at the time the veteran is notified of 
the decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision 
is not subject to revision on the same factual basis except 
by a duly constituted appellate authority.  Id.  The claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within that time period.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302(a), (b) (1999).

The service medical records show that the veteran reported 
falling in the field in February 1973 with subsequent 
intermittent periods of low back pain.  The veteran was 
hospitalized from March to July 1973 for complaints which 
included low back pain.  During this hospitalization, in June 
1973, the records show that the veteran fell down some steps 
with possible trauma to the low back.  X-rays of the lumbar 
spine were normal.  He was treated with physical therapy, 
including ultrasound and exercises.  At discharge from his 
hospitalization, his diagnoses included chronic lumbosacral 
strain.  There are no subsequent records of complaint, 
treatment, or diagnosis referable to the back in service, and 
his service separation examination in August 1974 noted 
normal clinical evaluation of the spine.

The veteran first filed a claim for service connection for a 
back disorder in August 1983.  Post-service evidence at the 
time his claim was adjudicated included a November 1975 
examination, VA treatment records dated from 1976 to 1983, 
and private treatment records dated from 1981 to 1983.  Prior 
to 1983, these records did not show significant back 
complaint, treatment, or diagnosis.  In fact, the lumbar 
spine was noted to be normal during the 1975 examination.  
The veteran sought private and VA treatment in 1983 for back 
complaints which he related to his June 1973 in-service 
injury.  He refused electrodiagnostic testing of the back and 
lower extremities due to limited tolerance and 
apprehensiveness.  His claim was denied in December 1983.  
The back problems in service were determined to be acute 
since they were not noted in the service medical records 
after July 1973 and as the next record of back complaints 
were found to have begun in 1983.  He was notified of that 
decision and did not appeal.

The veteran next filed a claim for service connection for a 
back disorder in February 1991.  Additional evidence at the 
time that claim was adjudicated included VA treatment records 
dated from 1986 to 1991; private treatment records dated from 
1984 to 1990; and an employee health record.  These records 
show that the veteran sustained a fall in May 1984 after 
slipping on a wet floor at his workplace while assisting a 
patient back to bed.  He was assessed with acute lumbar 
strain by a private physician.  A June 1984 letter from a 
private physician noted that his fall in May 1984 probably 
aggravated his injury in service because of instability in 
the neck.  In July 1985 his symptoms were noted to be 
consistent with lumbar radicular syndrome possibly due to a 
herniated disc.  He did not respond well to physical therapy.  
In November 1985 it was suggested that his symptoms had a 
functional overlay.  March 1990 X-rays of the lumbosacral 
spine were normal.  His claim was denied in August 1991.  He 
was notified of that decision and did not appeal.

The veteran next filed a claim for service connection for a 
back disorder in September 1998.  Additional evidence at the 
time that claim was adjudicated included VA treatment records 
dated from 1994 to 1998 and private treatment records dated 
from 1994 to 1998.  These records include an essentially 
normal lumbar myelogram in October 1994.  A January 1995 
record noted that while he was aware the veteran had an 
injury prior to his work-related injury, he believed the 
veteran's disability was a work-related injury.  A February 
1997 X-ray of the lumbar spine showed spasm and mild 
spondylosis of L4.  A February 1998 X-ray of the lumbar spine 
was suggestive of muscle spasm; however, the spine was 
determined to be within normal limits.  Private 
electroneurodiagnostic testing in November 1998 revealed only 
mild posterior tibial nerve neuropathy.  His claim was denied 
in February 1999.  He was notified of that decision and did 
not appeal.

The veteran filed the current claim to reopen his back claim 
in February 1999.  In May 1999 the RO denied the issue of 
whether new and material evidence existed to reopen the claim 
for service connection for a back disorder.  The veteran 
appealed the RO's decision to the Board.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  As explained in the introduction, 
above, the RO has adjudicated this issue according to the 
definition of material evidence enunciated in Hodge.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

At the outset, the Board observes that the last final 
disallowance of this claim is the February 1999 rating 
decision, and the Board will determine whether evidence 
presented or secured since that disallowance constitutes new 
and material evidence.  The May 1999 rating decision is the 
decision which is the subject of this appeal, and therefore 
it is not a "final" decision and does not constitute the 
last final disallowance of the claim.

The evidence pertaining to the petition to reopen a claim for 
service connection for a back disorder presented or secured 
since the February 1999 rating decision consists of:  (1) a 
copy of a service medical record which was previously of 
record; (2) private treatment records pertinent to April 1983 
knee surgery; (3) a January 2000 private treatment record 
where the veteran complained of low back pain radiating down 
the right lower extremity and normal X-rays were reported; 
and (4) statements made by the veteran and his 
representative.  The evidence received subsequent to February 
1999 is presumed credible for the purposes of reopening the 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board concludes that the service medical record and the 
veteran's and his representative's statements are not new 
because, in the case of the service medical record, it was 
previously of record, and, in the case of the lay statements, 
they are essentially cumulative of earlier contentions that 
have been made by or on behalf of the veteran.  

The private medical records are "new" because they were not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  38 C.F.R. § 3.156(a) 
(1999) (emphasis added).

The Board concludes that the veteran has not submitted 
material evidence.  As to the April 1983 treatment records, 
they pertain to the right knee and therefore do not bear 
directly and substantially on the back claim.  As regards the 
January 2000 treatment record, the Board also finds that it 
cannot be considered material evidence.  While it refers to 
the veteran's present back complaints, it is not so 
significant that it must be considered in order to fairly 
decide the claim.  This is so because it does not reveal any 
new information of any significance.  It simply reports back 
complaints that the veteran had made at the time his claim 
was previously considered.  In addition, it does not provide 
any information as to any relationship between the veteran's 
present back problems and service.  Finally, it reveals that 
X-rays of the spine do not show any present lumbar disability 
and it does not provide a diagnostic impression as to the 
lumbar spine.  For these reasons, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the claim. 

To the extent that the veteran is alleging continuity of 
symptomatology, his statements, standing alone, are not so 
significant that they require reopening of this claim.  His 
allegations are not plausible in light of the medical 
evidence which demonstrates at least one intercurrent back 
injury.  Cf. McManaway v. West, 13 Vet. App. 60, 66-67 
(1999).  He does not possesses medical expertise, and he is, 
therefore, not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  For this reason, his 
allegations are not probative. 

Accordingly, the Board finds that the evidence received 
subsequent to February 1999 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

Right leg disorder

A ten-inch scar of the right thigh was noted on the veteran's 
July 1972 pre-processing examination.  The service medical 
records clearly show that this scar was a residual of a 
fractured femur, which the veteran had sustained in a motor 
vehicle accident in 1968, prior to service, that was treated 
with intermedullary nailing.  The veteran was hospitalized in 
service from March to July 1973 for complaints which included 
right hip and knee pain.  X-rays showed that the femur 
fracture was well-healed, but a retaining cap had fallen off 
the end of the intermedullary rod.  During this 
hospitalization, the retaining femoral rod, metallic cap, 
retainer, and screw were removed.  At discharge from his 
hospitalization, his diagnoses included chondromalacia, right 
patella, and bursitis over proximal end, intermedullary rod, 
right femur.  There are no subsequent records of complaint, 
treatment, or diagnosis referable to the right leg in 
service, and his service separation examination in August 
1974 noted normal clinical evaluation of the lower 
extremities.

The veteran first filed a claim for service connection for a 
right leg disorder in March 1975.  Post-service evidence at 
the time his claim was adjudicated included November 1975 X-
rays and a VA examination report which noted complaints of 
pain in the right hip and knee.  The veteran also reported 
re-fracture of the leg in service.  The examination report 
noted slight derangement of the knee with possible weakness 
of the ligaments, smaller measurement of the right thigh, and 
a well-healed fracture with no complications like 
osteomyelitis or arthritis.  The diagnosis was re-fracture of 
the right femur with minimal residual.  His claim was denied 
in February 1976.  The right leg problems were determined to 
have preexisted service without aggravation in service.  The 
surgical removal of hardware was determined to be a remedial 
procedure, and there was no evidence of re-fracture in 
service.  He was notified of that decision and did not 
appeal.

The veteran next filed a claim for service connection for a 
right leg disorder in October 1981.  Additional evidence at 
the time that claim was adjudicated included VA treatment 
records dated from 1976 to 1982 and private treatment records 
dated from 1981 to 1982.  These records show that the veteran 
was assessed with a meniscal tear and degenerative joint 
disease of the right knee and post-traumatic changes of the 
right hip in 1981.  X-rays in 1980 showed normal hip and knee 
joints.  X-rays in 1981 showed a probable ligamentous 
calcification in the knee, but otherwise the knee and hip 
joints were unremarkable.  A November 1981 VA treatment 
record and an October 1982 letter from a private physician 
opined that the loose body was probably the source of the 
veteran's knee complaints.  X-rays and arthrograms of the 
knee in 1982 showed a calcified loose body and intact 
ligaments.  The October 1982 letter also opined that the 
veteran's complaints of hip pain were "most likely" the 
result of "calcification about the hip which was caused by 
his previous femoral fracture."  His claim was denied in 
April 1982.  He was notified of that decision and appealed.  
The Board denied the claim in an April 1983 decision.

A decision of the Board is final, absent the grant of a 
motion for reconsideration or a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7103(a), 7104(b) (West 
1991 & West Supp. 2000); 38 C.F.R. § 20.1100 (1999).  The 
veteran filed the current claim to reopen his right leg claim 
in April 1996.  The Board notes that he filed a claim to 
reopen in February 1990; however, he never responded to the 
RO's April 1990 letter informing him that he must furnish new 
and material evidence in order to reopen his claim.  
Therefore, the current claim was initiated in April 1996.  In 
September 1996 the RO denied the issue, and he appealed the 
RO's decision to the Board.  

At the outset, the Board observes that the last final 
disallowance of this claim is the April 1983 Board decision, 
and the Board will determine whether evidence presented or 
secured since that disallowance constitutes new and material 
evidence.  The September 1996 rating decision is the decision 
which is the subject of this appeal, and therefore it is not 
a "final" decision and does not constitute the last final 
disallowance of the claim.

The evidence pertaining to the petition to reopen a claim for 
service connection for a back disorder presented or secured 
since the April 1983 Board decision consists of:  (1) a copy 
of a service medical record which reiterated the final 
diagnoses from the veteran's period of hospitalization in 
service; (2) private medical records and private physician 
statements dated from 1983 to January 2000; (3) VA treatment 
records dated from 1983 to 1998; (4) a health record from the 
veteran's employer; and (5) statements made by the veteran 
and his representative, including a transcript of February 
1997 hearing testimony.  The evidence received subsequent to 
April 1983 is presumed credible for the purposes of reopening 
the claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board concludes that the service medical record and the 
veteran's and his representative's written and oral 
statements are not new because, in the case of the service 
medical record, it reiterates information which was 
previously of record, and, in the case of the lay statements, 
they are essentially cumulative of earlier contentions that 
have been made by or on behalf of the veteran.  

The private medical records and VA treatment records are 
"new" because they were not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a) (1999) (emphasis 
added).

The Board concludes that the veteran has not submitted 
material evidence.  While some of the new evidence refers to 
the veteran's right leg problems, it is not so significant 
that it must be considered in order to fairly decide the 
claim.  This is so because it does not reveal any new 
information of any significance.  The new records report leg, 
hip, and knee complaints that the veteran had made at the 
time his claim was previously considered.  Notably, the new 
evidence does not provide any information as to any 
relationship between the veteran's present right leg problems 
and service or aggravation in service of his pre-existing 
fracture of the right femur. 

The new evidence does not provide a new diagnosis referable 
to the right leg, including the hip, femur, or knee.  The 
April 1983 Board decision addressed diagnoses of bursitis of 
the hip, a loose body in the knee, and degenerative joint 
disease or arthritis of the knee and denied service 
connection for those disorders.  April 1983 private medical 
records show that the loose body in the knee was surgically 
removed.  X-rays taken in 1990 do not show any hip or knee 
joint disability.  The only positive findings on X-ray were 
femur abnormalities consistent with the pre-service fracture.  
A January 2000 private medical record noted that X-rays of 
the knee were taken and showed what might be a loose body in 
addition to arthritis. 

The Board notes that a February 1997 VA outpatient treatment 
record initially noted the veteran had undergone a total hip 
replacement and had degenerative joint disease in the hip.  
However, that record later corrected itself, noting that 
there had been no hip replacement, and a February 1998 X-ray 
report to rule out arthritis found no degenerative changes in 
the hip. For these reasons, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the claim. 

To the extent that the veteran is alleging continuity of 
symptomatology, his statements, standing alone, are not so 
significant that they require reopening of this claim.  He 
does not possesses medical expertise, and he is, therefore, 
not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  For this reason, his allegations are not 
probative. 

Accordingly, the Board finds that the evidence received 
subsequent to the April 1993 Board decision is not new and 
material and does not serve to reopen the claim for service 
connection for a right leg disorder, to include hip, femur, 
and knee disorders.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


ORDER

A claim to reopen a claim for entitlement to service 
connection for a back disorder is denied.

A claim to reopen a claim for entitlement to service 
connection for a right leg disorder, to include hip, femur, 
and knee disorders, is denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

